                                                                                                                                                       fj')
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Pagelofl           rj-.)

                                         UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                         JUDGMENT IN A CRIMINAL CASE
                                      v.                                    (For Offenses Committed On or After November I, 1987)


                       Jose Rosario Mora-Ugarte                             Case Number: 3: l 9-mj-22006

                                                                            Carlos Crist           al Ruan ~- ·;, "
                                                                                                                 ··-,:,Ii
                                                                            Defendant's Attar ey             j        L

REGISTRATION NO. 75110298
                                                                                                             MAY 2 1 2019
THE DEFENDANT:
                                 1 of Complaint              CL~".:\\'
 IZl pleaded guilty to count(s) -~~----"~~~~~~~~~~~~---l-c~~vP              ,\-~'.:-:;·rz! ~;c ~c;.:~;T:\,;;;\
                                                                  .. +..~-~--~--+-~-'--"'-'--'"l..!.L"'-llJ-'-'!i~
                                                              +"+,_~                                 0
                                                                                                                                 \·::: ;~ ~-.:· U TY
 D was found guilty to count(s)                                            1 t;Y ~--~-------~-~- ·------~---··-~--

   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                          Nature of Offense                                                            Count Number(s)
8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                                  1

 D The defendant has been found not guilty on count(s)                   -~~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                    ~TIME SERVED
  IZl Assessment: $10 WAIVED IZl Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in


 ~
      defendant' S possession at the time of arrest upon their deportatio~or r.emov~. J, . r Iv'\ Ort\ - c~ v\ fi I° r( f 2 j
      C.Pl\1'1;_w-ecommend~defenda)).t b;;: deported/removed withJ_elatiye, ICll IC1S( 'iv;I      charged in case
 \ \iV\.,';r.·J,DJ.,J; 1v1rv·n :cf,,iCl..L-\                      )or1-nc1,jo P?tl 1'" <".o 1"ovq
                                                                                              1

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendantshall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Tuesday, May 21, 2019
                                                                          Date of Imposition of Sentence



                                                                          nlrtLtilLLocK
                                          /
                                 ,d·A'
      • d
R ece)Ve                     /.//~/
                                  . /I
               DUSM//           \ __ /
                    .. /
                                                                          UNITED STATES MAGISTRATEJUDGE



Clerk's Office Copy                                                                                                         3:19-mj-22006
